In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Westchester County (Benson, J.), dated October 4, 1984, which dismissed the writ with leave to present the claims raised therein to the Board of Parole for administrative determination.
Judgment affirmed, without costs or disbursements.
Because petitioner is now serving a number of subsequently imposed sentences which provide a basis for his present incarceration, he is not entitled to the relief of habeas corpus (see, Matter of Soto v New York State Bd. of Parole, 107 AD2d 693, 695, affd 66 NY2d 817 for reasons stated in mem at App Div). Mangano, J. P., Bracken, Niehoif and Eiber, JJ., concur.